internal_revenue_service number release date index number ------------------------------------------------------------ ---------------------- ---------------------------------- ----------------------------------- -------------------------- in re ----------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b09 plr-111429-05 date date -------------------------- ---------------------------------------------------------- ------------------------------------------------------- ---------------- legend legend decedent trust court date dear ------------------- this is in response to your letter dated date and subsequent correspondence requesting rulings on the income estate gift and generation-skipping_transfer gst tax consequences of certain proposed modifications to and construction of a_trust decedent died on date a date prior to date the terms of her will established trust for the benefit of her two sons and their children pursuant to item iv of trust the trustees of trust are decedent’s two sons item iv further provides that decedent’s two sons are to enjoy the rents income and profits from my estate during their natural lives only and that upon the death of each their respective children shall each have and enjoy their pro-rata shares of the rents income and profits until they shall each attain the age of twenty-five years when each grandchild turns age he or she is to receive one-fourth of his or her share of the trust corpus when each grandchild turns age he or she is to receive another one- fourth of his or her share of the trust corpus the remainder of his or her share of the trust corpus is to be distributed to each grandchild when he or she turns age plr-111429-05 item vi provides that in the event that either of decedent’s sons predeceases her or fails to serve as trustee and the deceased son has a son who is at least years old then that son is to serve as co-trustee of trust in place of his father item vii provides in part that the trustees are directed to use the proceeds profits returns or income from all the real or personal_property in my estate as hereinabove provided for the benefit and enjoyment of my said two sons for and during the terms of the natural lives of each of them and at their respective deaths my said trustees shall use the proceeds profits returns or income from all the real and personal_property in my estate as hereinabove provided for maintenance support and education of my said grandchildren during their minority and until date of distribution from said trust fund and property so held by my said trustees in trust whether it be or become necessary to encroach upon the corpus of said trust estate or principal thereof or not to carry out my purpose and intent of creating this trust since the trust’s inception the sons as trustees of trust have interpreted items iv and vii to provide that during the lifetime of decedent’s sons the sons are to receive all of the income of the trust and that upon the sons’ deaths their children will receive all of the income of the trust and trust corpus to provide for their maintenance support and education it has been represented that there have been no additions to trust since its inception the sons as trustees of trust intend to petition court for an interpretation of trust’s terms due to the difference in language between item iv and item vii in addition the sons intend to petition court to modify trust’s terms to provide as follows first trust will be divided into two separate trusts one trust for the benefit of each son and that son’s children each successor trust will be funded with pro_rata shares of each asset of trust so that each successor trust will hold exactly the same interest in trust’s assets as trust held before the division second following the division of trust into two successor trusts the co-trustees of each successor trust will become the son for whom the successor trust was established and that son’s oldest son in the event the son’s oldest son ceases to serve as co-trustee with his father for any reason the successor trustee would be the next oldest son or if none the next oldest child of the son for whom the successor trust was established third upon the death of the son for whom a successor trust was established the successor trust is to be divided per stirpes into separate shares second-tier successor trusts for each living child of the son for whom the successor trust was established these second-tier successor trusts will be funded with pro_rata shares of each asset of the preceding trust so that each second-tier successor trust will hold exactly the same interests in the preceding trust’s assets as the preceding trust held before the division plr-111429-05 the trustee of each of these second-tier successor trusts will be the child for whom the second-tier successor trust was established the following rulings have been requested the proposed division of trust into two successor trusts and into second-tier successor trusts and the proposed construction of trust to clarify the terms of distribution will not be considered a sale exchange or other taxable_distribution of trust and will not cause either trust the successor trusts the second-tier successor trusts or the beneficiaries thereof to realize income gain_or_loss for the purposes of sec_61 and sec_1001 of the code the successor trusts and second-tier successor trusts to be created in connection with the proposed division and construction of trust will remain exempt from the application of the federal gst by reason of the effective date rule contained in b of tax_reform_act_of_1986 act and the application of sec_26_2601-1 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the proposed division of trust into successor trusts and into second-tier successor trusts and the proposed construction of trust to clarify the terms of distribution will not cause any portion of either successor trust or any second-tier trust to be includible in the gross_estate of any beneficiary of trust including one who is also a trustee of a successor trust or a second-tier successor trust for federal estate_tax purposes under sec_2036 sec_2037 or sec_2038 the proposed division of trust into successor trusts and into second-tier successor trusts and the proposed construction of trust to clarify the terms of distribution will not cause any beneficiary of trust including one who is also a trustee of a successor trust or a second-tier successor trust to be treated as having a general_power_of_appointment with respect to any portion of either the successor trusts or the second-tier successor trusts within the meaning of sec_2041 or sec_2514 the proposed division of trust into successor trusts and into second-tier successor trusts and the proposed construction of trust to clarify the terms of distribution will not create a transfer of property that is subject_to federal gift_tax under sec_2501 law and analysis ruling no sec_61 provides that gross_income includes gains derived from dealings in property plr-111429-05 sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests in order to extinguish their survivorship interests an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id at trust’s terms will be consistent with the successor trusts’ terms and the second-tier successor trusts’ terms upon the proposed division of trust into successor trusts and second-tier successor trusts each beneficiary will have the same right to income and principal collectively under the successor trusts and the second-tier successor trusts as each beneficiary had under trust the proposed division will not result in any change in the beneficial interests of any beneficiary therefore based upon the facts submitted and the representations made and provided the court approves the proposed petition for construction and division as described herein the construction of trust to clarify the terms of distribution and the proposed division of trust on a pro-rata basis into successor trusts and second-tier successor trusts does not create any material differences in the interests of the beneficiaries the beneficiaries will hold essentially the same interests before and after the pro_rata divisions accordingly the proposed construction and division will not cause trust the successor trusts or the second-tier successor trusts or any of the beneficiaries to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 ruling nos plr-111429-05 sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if - possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the decedent’s gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period on the date of the decedent’s death sec_2041 provides that the value of the decedent’s gross_estate shall include the value of all property over which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or plr-111429-05 otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under a of the act and sec_26_2601-1 the gst is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a judicial construction of a governing instrument to resolve an ambiguity in the terms of the instrument or to correct scrivener's error will not cause an exempt trust to lose its exempt status provided the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower plr-111429-05 generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court's construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the provisions of chapter sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case trust was irrevocable on date it has been represented that no additions actual or constructive have been made to trust after that date the distribution provisions of trust are ambiguous as to the distribution of trust income and principal and the proper distribution of trust income and principal is a bona plr-111429-05 fide issue the sons as trustees of trust intend to petition court for an interpretation of trust’s distribution terms in addition the sons as trustees of trust intend to petition court to divide trust into successor trusts and second-tier successor trusts this modification is similar to the modification described in sec_26_2601-1 example consequently the proposed division of trust will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed division and the proposed division will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in trust accordingly based upon the facts submitted and the representations made and provided court’s interpretation of trust’s distribution provisions is consistent with applicable state law as it would be interpreted by the highest court of the state we rule that court’s construction of trust’s distribution provisions and the division of trust into successor trusts and second-tier successor trusts will not cause trust the successor trusts and the second-tier successor trusts to lose their status as exempt from the application of the federal gst by reason of the effective date rule contained in b of the act and sec_26_2601-1 and the application of sec_26_2601-1 and sec_26_2601-1 will not cause any portion of either successor trust or any second-tier trust to be includible in the gross_estate of any beneficiary of trust including one who is also a trustee of a successor trust or a second-tier successor trust for federal estate_tax purposes under sec_2036 sec_2037 or sec_2038 will not cause any beneficiary of trust including one who is also a trustee of a successor trust or a second-tier successor trust to be treated as having a general_power_of_appointment with respect to any portion of either the successor trusts or the second-tier successor trusts within the meaning of sec_2041 or sec_2514 and will not create a transfer of property that is subject_to federal gift_tax under sec_2501 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-111429-05 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa liquerman melissa c liquerman branch chief branch passthroughs special industries enclosure copy for ' purposes cc -------------------------------------------------- ---------------------------------- ------------------- -------------------------- ------------------ ------------------------------------ ---------------------------------- --------------------------------------------------------- ------------------ ----------------------------------------
